DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 05/19/2022, Claims 1-5 and 7 are amended. Claim 12 is newly added. Claims 1-12 are pending. No new matter has been added. The Applicant amended claims to overcome invocation of 35 U.S.C. 112(f). Therefore, the invocation of 35 U.S.C. 112(f) is withdrawn. 


With respect to the amendment filed on 05/19/2022, see pages 12-16, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-12 are allowed. 









Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-12 are allowed. 
Independent Claims 1 and 12 respectively recite the limitations of: an ultrasonic sensor configured to detect a distance to the object by emitting and receiving an ultrasonic wave; a camera configured to capture a first image around the vehicle at a first time and a second image around the vehicle at a second time which is after the first time; a non-transitory memory storing one or more computer programs; and a processor executing the one or more programs to extract feature points from each of the first and second images; and set multiple candidate points based on the positions of the feature points extracted from the first image, the multiple candidate points representing a candidate position of the object, the multiple candidate points being set to be denser within a detection range than outside the detection range, in which an interval between two neighboring candidate points within the detection range is set to be less than an interval between two neighboring candidate points outside of the detection range, the detection range being set based on the distance detected by the ultrasonic sensor; estimate positions of the multiple candidate points at the second time, based on the positions of the multiple candidate points extracted from the first image and movement information of the vehicle; and calculate the position of the object by comparing the estimated positions of the multiple candidate points at the second time and the positions of the feature points extracted from the second image.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Shimizu et al. in Figure 3 and paragraphs [0023], [0034], discloses vehicle-mounted camera 4 is installed on an upper portion of the rear end of the vehicle 2. The vehicle-mounted camera 4 captures an, image of an area behind the vehicle 2, and outputs the captured image to the controller 3. The sonic sonar 5 is installed on a lower portion of the rear end of the vehicle 2. The sonic sonar 5 radiates sonic waves rearwardly of the vehicle 2 into a vertical range having a central horizontal axis P extending centrally therein. The sonic sonar 5 detects whether there is an obstacle in the vertical range or not based on whether there is an echo received from the vertical range or not, and outputs a detected signal to the controller 3. If the sonic sonar 5 detects an obstacle, then the sonic sonar 5 also calculates a detected distance depending on the period of time that is spent after it has radiated the sonic waves until it receives the echo, and outputs the detected distance to the controller 3. The display unit 6 is disposed in such a position in the passenger compartment of the vehicle 2 that the display unit 6 can easily be visually perceived by the driver of the vehicle 2. The display unit 6 has a display function to display an image and a command accepting function to accept commands input by the driver through a touch panel; the controller 3 performs the image processing process on the viewpoint-changed image B from the feature point b1 closer to the sonic sonar 5, which has previously been identified, in the away from the vehicle 2 toward the location L3, for thereby searching for the position of the feature point b2 remoter from the sonic sonar 5in step S15. If the searching is successful (yes in step S16), then the controller 3 calculates the distance L2 between the position of the feature point b1 closer to the sonic sonar 5 and the position of the feature point b2 remoter from the sonic sonar 5 in step S17. 

However, Shimizu et al. , even if combined, fail to teach or suggest an ultrasonic sensor configured to detect a distance to the object by emitting and receiving an ultrasonic wave; a camera configured to capture a first image around the vehicle at a first time and a second image around the vehicle at a second time which is after the first time; a non-transitory memory storing one or more computer programs; and a processor executing the one or more programs to extract feature points from each of the first and second images; and set multiple candidate points based on the positions of the feature points extracted from the first image, the multiple candidate points representing a candidate position of the object, the multiple candidate points being set to be denser within a detection range than outside the detection range, in which an interval between two neighboring candidate points within the detection range is set to be less than an interval between two neighboring candidate points outside of the detection range, the detection range being set based on the distance detected by the ultrasonic sensor; estimate positions of the multiple candidate points at the second time, based on the positions of the multiple candidate points extracted from the first image and movement information of the vehicle; and calculate the position of the object by comparing the estimated positions of the multiple candidate points at the second time and the positions of the feature points extracted from the second image, as required by claims 1 and 12. Indeed, these references are silent about any such setting of candidate points interval between neighboring points within detection range less than outside the range . The remaining cited art of record does not cure this deficiency. Accordingly, claims 1 and 12 are allowed. Claims 2-11 are allowed by virtue of their dependency on claim 1. 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130215221 A1
US 20150103175 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661